Citation Nr: 0428343	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  00-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression, with 
insomnia, irritability, and poor concentration, due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for a neuropsychiatric disorder, to 
include PTSD, and for service connection for depression, with 
insomnia, irritability, and poor concentration, due to an 
undiagnosed illness.  The veteran filed a timely appeal to 
these adverse determinations.

When this matter was previously before the Board in September 
2003 it was remanded to the RO for further action, to include 
RO consideration of evidence obtained through internal Board 
development procedures, which has since been accomplished.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's claims file does not contain credible 
supporting evidence which confirms that her claimed inservice 
stressors occurred.

4.  The evidence does not indicate that the veteran's 
depression, with insomnia, irritability, and poor 
concentration, is due to an undiagnosed illness, but rather 
has been medically attributed to clinically identifiable 
disorders.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was 
neither incurred in nor aggravated by the veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.304(f) 
(2003).

2.  The criteria for entitlement to service connection for 
depression, with insomnia, irritability, and poor 
concentration, due to an undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claims were filed in April 1998, prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate her service 
connection claims, as well as notice of the specific legal 
criteria necessary to substantiate these claims.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in August 1999, in the statement of the case 
(SOC) issued in June 2000, at the time of a hearing before an 
RO hearing officer in September 2000, in the supplemental 
statements of the case (SSOCs) issued in October 2001 and 
November 2003, in the Board remand dated in September 2003, 
and in correspondence to the veteran have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and her 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, her 
entire military personnel records jacket, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes, mental health treatment notes, and 
examination reports, a lengthy statement from the veteran's 
mother, and several personal statements made by the veteran 
in support of her claim.  The veteran and her husband 
testified at a hearing before an RO hearing officer in 
September 2000, and a transcript of this testimony has been 
associated with the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate her claims.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOCs 
were provided to the appellant in October 2001 and again in 
November 2003.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Indeed, the appellant 
has submitted numerous statements to VA showing why she 
believes she is entitled to service connection for PTSD and 
for depression, with insomnia, irritability, and poor 
concentration, due to an undiagnosed illness.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain credible supporting evidence that 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  Id.; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App 91, 98 (1993).  Furthermore, service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  See also, Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the Board notes that the veteran's two 
principal claimed stressors, including:  (1) verbal and 
sexual harassment from her commanding officer in Saudi 
Arabia, which eventually resulted in her being given an 
Article 15 (non-judicial punishment); and (2) being raped at 
knifepoint in her tent by another soldier from her unit, are 
not combat-related stressors, and, thus, the record must 
contain evidence which corroborates the veteran's claims as 
to the occurrence of these stressors.

In this regard, the Board observes that in March 2002, 
section 3.304(f), which sets for the requirements for service 
connection for PTSD, was amended to add a specific section 
dealing with claims for service connection for PTSD secondary 
to allegations of an inservice personal assault.  The 
regulation now provides, in pertinent part, that, if PTSD is 
based on inservice personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Moreover, the 
regulation provides that evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The regulation specifically provides that 
VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Following a review of the record, the Board is satisfied that 
VA has complied with the new procedures to the extent 
possible.  In various Reports of Contact and e-mail 
correspondence, RO personnel acknowledged the receipt of non-
specific statements submitted by the veteran and her mother 
in support of the veteran's claim for PTSD based on personal 
trauma.  However, the RO acknowledged that the severity of 
the veteran's mental condition, including memory loss and 
avoidance, might prevent her from providing more verifiable 
information regarding her assault via a traditional written 
response to an RO request for information.  Therefore, the RO 
contacted the veteran's VA counselor and requested that she 
attempt to personally elicit such information from the 
veteran, including the name of the veteran's assailant, the 
name of her commander, and the date or approximate time frame 
of the attack, since this counselor had built up a trusting 
relationship with the veteran.  The counselor was also 
furnished a VA PTSD stressor form which she was to assist the 
veteran in completing during their next counseling session, 
as the veteran's treating counselor had indicated that the 
severity of the veteran's condition prevented the veteran 
from completing and returning such a written form herself.

Following a counseling session with the veteran, this VA 
counselor indicated that the veteran's service personnel 
records would probably reflect an Article 15 by her 
commanding officer, as well as a complaint filed against him 
by the veteran at Fort McCoy, Wisconsin upon her discharge.  
In response, the RO requested, and received, a copy of the 
veteran's entire Military Personnel Records Jacket (MPRJ).  
However, these service personnel records do not contain 
information which confirms that the veteran received an 
Article 15 from her commanding officer, or that she filed a 
report with the Inspector General's officer at Fort McCoy 
upon her return from Saudi Arabia.  The absence of any 
documentary record of an Article 15 is service department 
evidence that contradicts the claimant's accounts on a point 
that should be subject to independent verification.  The 
service department records also show that the claimant was 
written up for a commendation for her performance in the 
Persian Gulf and that she was promoted thereafter.  The Board 
finds that the actual stressors themselves, i.e., the sexual 
harassment and private comments by the veteran's commanding 
officer and the sexual assault by a fellow soldier, are not 
capable of being directly corroborated, as they were not 
committed in the presence of others, were not reported at the 
time of the incidents, and, in the case of the comments by 
the veteran's commanding officer, are anecdotal in nature.  
The Board observes that the PTSD stressor letter furnished by 
VA to the veteran through her  treating counselor was not 
returned by the veteran, although this may be due to the fact 
that her treating counselor had already provided all of the 
information she could elicit from the veteran regarding the 
claimed inservice incidents.

Additionally, as will be explained in more detail below, the 
veteran underwent a VA psychiatric examination in February 
2003, at which time she stated that "she has absolutely no 
memory" whatsoever of her time in the Persian Gulf, and 
could not provide any information at all about this period of 
her life.  When asked for information about stressors, she 
simply stated that "all of it was bad," and would not 
elaborate.  The examiner was forced to obtain essentially all 
of his information about the veteran's stressors from 
information already contained in the veteran's claims file.  
As such, the Board finds that any additional efforts by VA to 
advise the veteran of the evidence she could provide to 
support her claim for PTSD based on personal assault, or to 
obtain such information and evidence, would be fruitless and 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided). 

Following a review of the evidence, the Board observes that 
there are three items of medical evidence that indicate a 
diagnosis of PTSD linked to the veteran's active duty 
military service.  Two of these items of evidence consist of 
brief statements dated in May 2000 by mental health care 
providers at Baptist Regional Medical Center, a private 
health care facility.  Both of these statements - one by a 
psychiatrist and one by a licensed clinical social worker - 
indicate that the veteran has a current diagnosis of PTSD, 
and indicate that the veteran's PTSD is due to or most likely 
induced by unspecified "occurrences in Desert Storm."

The third such item of evidence consists of the report of a 
VA PTSD examination in August 1998.  The Board notes that the 
veteran's treating VA counselor conducted this examination.  
Several documents prior to the date of this examination 
indicate that the veteran had only recently revealed to this 
counselor that she had suffered a personal assault in 
service, and it was believed that, due to the sensitivity and 
severity of the veteran's condition, the veteran would be 
able to communicate more openly with a mental health 
professional with whom she already had established a trusting 
relationship. The Board also notes that this counselor 
requested that copies of all counseling notes be placed in 
the veteran's claims file prior the examination, and that she 
indicated that she had reviewed the veteran's entire claims 
file prior to the examination.

At the time of examination, the veteran indicated that she 
had had no mental problems or conditions during her 
childhood.  She reported that she had had many blackouts and 
periods when her mind wandered since being stationed in Saudi 
Arabia, but that she had never had this problem prior to 
service.  The veteran indicated that her mental problems 
began in 1991, while stationed in the Persian Gulf.  The 
examiner noted that the veteran had written an extensive 
journal in which she went into detail about the events that 
happened to her while stationed in Saudi Arabia, and 
incorporated this information into her report by reference.  

The Board observes that in this journal, received by VA in 
April 1998, the veteran reported two primary stressors.  
First, she reported that from the moment she arrived in Saudi 
Arabia, her commanding officer, whom she identified in later 
correspondence, began harassing her for smiling and laughing, 
and continued to berate her and harass her in front of 
colleagues during the entire 6-month period she was stationed 
there.  She indicated that was extremely critical of her 
positive attitude, and that he told her he would "break her 
spirit."  He eventually punished her by assigning her to 
latrine duty burning human waste for the remainder of her 
time in Saudi Arabia.  She also stated that one of her fellow 
soldiers cut a window in their tent to let air circulate, but 
that her commanding office singled her out for punishment.  
She reported that he took her aside and told her that he was 
giving her an Article 15 (non-judicial punishment), but 
implied that he would not give her this punishment if she 
performed sexual favors.  She indicated that she refused, and 
was given the Article 15.  She indicated that her punishment 
under the Article 15 involved performing kitchen patrol 
duties washing pots and pans in addition to her latrine 
duties for 3 weeks.  

The second stressor described by the veteran also took place 
during her tour of duty in Saudi Arabia.  She stated that she 
had befriended another soldier from her unit, whom she 
indicated was from Guam and was named "[redacted]" in a later 
stressor statement.  She stated that she befriended him while 
she was performing kitchen patrol duty, as he also worked in 
the dietary field, and that he came to visit her in her tent 
one evening after her kitchen patrol was finished.  She 
indicated that when he arrived there were other people in her 
tent, but that he remained with her after the others all 
left.  She reported that she felt uneasy and asked him to 
leave, but he refused.  When she stood up to leave herself he 
pushed her down, held a knife to her throat, and raped her.  
He told her he would kill her if she screamed, so she 
complied.  After the incident was over he told her that if 
she reported the assault to anyone he would find her and kill 
her, so she never reported the attack to anyone.  

Following a discussion of the veteran's history and an 
extensive mental status examination, the examiner offered the 
following conclusions:

This reviewer believes the veteran 
suffers from chronic post traumatic 
stress disorder.  [The veteran] 
experience[d] sexual harassment during 
her tour of duty in Saudi Arabia by the 
officer and he reprimanded her by 
requesting inhumane duties which have 
affected her physical and mental health.  
The veteran was also raped at knife point 
by another soldier while she was in Saudi 
Arabia.  He put a knife to her neck and 
raped her repeatedly throughout one whole 
night.  These events have caused 
recurrent nightmares, flashbacks, intense 
psychological distress, an inability to 
interact with people or be gainfully 
employed.  The veteran suffers from 
outbursts of anger, mistrust of others, 
has difficulty sleeping, and is 
hypervigilant.  These disturbances have 
been ongoing since her tour of duty and 
have become progressively worse over the 
past seven years.  The veteran's problems 
have cause[d] significant distress and 
impairment in her social, occupational, 
physical, and mental functioning.

The examiner then rendered an Axis I diagnosis of PTSD, 
chronic.

In August 2000, the veteran and her husband testified at a 
hearing held before an RO hearing officer.  At that time, the 
veteran did not provide much detail regarding he inservice 
stressors, and was quite uncommunicative.  However, she did 
testify as to her post-service state of mind.  She indicated 
that she was unemployed, and had last worked in 1996 at a 
nursing home.  She stated that she had worked "here and 
there" as a nurse since service, but had been unable to keep 
a job more than 90 days due to an inability to get along with 
co-workers, particularly men.  She and her husband testified 
that the veteran was unable to complete tasks and could not 
adapt to change.  She testified that she began smoking 
consistently in service following the sexual assault, and 
that she had only experimented with smoking but had not liked 
it prior to going to the Persian Gulf.  She also testified 
that she began drinking alcohol and using illegal drugs after 
returning from the Gulf War.  She indicated that she was very 
active in sports prior to entering service, including 
basketball, swimming, soccer, hockey and speed skating, but 
that she had not participated in any sports since discharge.  
She also indicated that she received A's and B's in high 
school, from which she graduated in January 1990.  However, 
she indicated that when she took courses to become a licensed 
practical nurse (LPN) after service, she received C's and 
D's.  She indicated that she filed a complaint against her 
commanding officer when she arrived at Fort McCoy in 
Wisconsin after her return from the Persian Gulf, but that 
she was told that they could not do anything because it was 
her word against his.

In a lengthy statement dated in April 1998, the veteran's 
mother indicated that prior to entering the military, the 
veteran was self-confident, independent, happy, and proud, 
and had many friends.  She was also described as being very 
physically active, playing many sports and competing, as well 
as being very involved with school activities and 
organizations.  It was also noted that she was never involved 
in drinking, drugs, or skipping school, and was always 
outgoing.  The veteran's mother indicated that the veteran 
went to basic training during summer vacations during her 
junior and senior year of high school, and was very happy and 
proud to be in her Reserve unit.  When the veteran's Reserve 
unit was called up to active duty to participate in Desert 
Storm, the veteran was excited, proud and confident.

The veteran's mother then stated that the veteran was 
completely different following her return home from Saudi 
Arabia.  She offered the following observations:

Something had happened over there that 
she would not or could not talk about.  
When just making conversation with her 
she would get very irritable and tell you 
off.  She was smoking very heavy, (which 
she did not do before) staring into space 
and then having tears come down her 
cheeks.  If you asked her what was wrong 
she would tell you "I don't want to talk 
about it."  As time progressed she 
started to grow further away from the 
people she was close to...Over a period of 
time she gradually withdrew from all of 
her friends as well as her sister, 
brothers and Dad.  She became alone.  
Gradually she started getting dressed 
less and less.  Her hair was fixed very 
seldom.  She did not care about how she 
looked... She could not concentrate on 
anything for any long periods of time and 
the only time she acted peaceful or 
content was when she was with me in the 
house alone.  There were times at night 
that I would be asleep and she would come 
in and ask me to move over.  She just 
wanted to lay by me because she was 
afraid.

The veteran's mother also indicated that 
the veteran married a man who was 
physically and mentally abusive to her, 
noting that since her return from the 
military "she seems drawn to people who 
physically abuse, put her down, and have 
no respect for her at all."  She also 
stated that the veteran "cannot focus on 
life for any length of time.  She has 
very little trust in people.  She does 
not want anyone really close to her not 
even her own son.  She can no longer cope 
with everyday life.  She cannot hold down 
a job.  She is incapable of taking care 
of her own baby.  She becomes frustrated 
very easily...She cannot concentrate, has 
trouble remembering things and enjoys 
very little in her life."  While the 
veteran's mother conceded that she did 
not know what had happened to her 
daughter in service to make her change so 
drastically, she concluded that 
"whatever happened to her while she was 
in Desert Storm must have been terrible 
as it seems to affect her in every aspect 
of her life.  We noticed it from the day 
after she came home and ha[ve] watched it 
eat away at her thru the years.  We feel 
that it is destroying her as a person."  
She also noted that the veteran had 
withdrawn from all male figures in her 
life, including her father, her son, and 
her brothers.

In September 2002, the Board determined that further 
development in this case was needed prior to adjudicating the 
veteran's claims for service connection for PTSD.  Pursuant 
to internal Board development procedures existing at that 
time, the Board requested that the veteran be afforded a new 
VA psychiatric examination.  The examiner was requested to 
review the veteran's entire claims file, and to then do the 
following:

(1) Provide an opinion as to the correct diagnostic 
classification of any current mental disorder(s) present.

(2) Assuming that the examiner finds that the veteran 
has a current mental disorder or disorders, provide an 
opinion as to whether it is likely, unlikely or at least as 
likely as not that any current mental disorder is due to, or 
had its onset during, the veteran's military service.  In 
offering these opinions, the examiner should indicate whether 
the opinions would be different based upon the following 
alternate assumptions: First, that the veteran's accounts of 
the alleged sexual harassment and personal assault in service 
as well as the observed changes in behavior following service 
in the Persian Gulf and active service are correct and 
accurate; and second, that  the veteran's accounts of the 
alleged sexual harassment and personal assault in service 
have not been verified and should not be presumed to be 
valid, but that the observed changes in behavior following 
service in the Persian Gulf and active service are both 
correct and accurate.  

(3) The examiner should also offer an opinion as to 
whether the veteran's complaints and reports of depression, 
insomnia, fatigue, irritability and poor concentration 
represent a chronic disability resulting either from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness that is defined by a cluster of signs or 
symptoms.  

a.  if not, the examiner should opine as to whether 
these complaints constitute separate psychiatric 
disability(ies), or are more properly viewed as symptoms 
or manifestations of one or more of the other identified 
psychiatric disorders.  

b.  if it is determined that these complaints do 
constitute a separate disability(ies), the examiner 
should opine as to whether this disability(ies) was 
either caused by or aggravated by any psychiatric 
disability which is determined to be related to the 
veteran's military service pursuant to (2) above. 

In February 2003, the veteran underwent the requested VA 
examination.  The Board observes that this examination was 
conducted by a VA psychiatrist, and was co-signed by the VA 
Chief of Mental Health.  At the time of examination, the 
examiner stated that "The records for [the veteran] were 
reviewed in detail including her alleged trauma, while 
serving in the Gulf conflict.  In addition, all C-file 
material as well as electronic records from this Medical 
Center including two discharge summaries in 1998 were 
reviewed in detail."  

In commenting generally about the examination interview, the 
examiner noted that "the material collected by this 
interviewer on this day is not well-grounded or reliable, and 
to more than 9/10 questions posed to this veteran, she would 
say that she did not know or gave vague and somewhat 
conflicting answers.  When trying to review her background 
history, she simply said she has absolutely no memory of any 
background until she came back from the Persian Gulf War."

In addition, the examiner noted that while he had had no 
prior direct contact with the veteran, he had previously been 
asked to review and examine an allegation by the veteran of a 
claimed sexual assault by another patient which she asserted 
had  occurred while being hospitalized in a VA facility in 
1998.  He noted that the incident had been reviewed by the 
examiner and was determined to be noncredible.  Following a 
thorough review of the prior records and a current mental 
status examination, the examiner rendered an Axis I diagnosis 
of a history of alcohol and drug abuse, currently in complete 
remission, and an Axis II diagnosis of borderline personality 
disorder, severe.  Following this examination, the examiner 
offered the following discussion:

At this time, it appears that the most 
valid and appropriate diagnosis for this 
young woman is borderline personality 
disorder.  It is this examiner's opinion 
that the stressors of service in Saudi 
Arabia are more likely than not to have 
had a significant impact upon the 
emergence of this disorder.  Given her 
extremely poor memory, both for distant 
past as well as inconsistencies in more 
recent memories, I am unable to validate 
the stressors that she reports from her 
service in Saudi Arabia.  If these things 
were validated, it is quite possible that 
she would meet [the] criteria for 
posttraumatic stress disorder...

Following a review of this evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  First, the Board finds that 
there is significant doubt as to whether the veteran is 
currently suffering from PTSD.  While the veteran's claims 
file does contain diagnoses of this disorder, as indicated 
above, the most recent medical evidence, i.e., the February 
2003 VA psychiatric examination report, indicates that the 
examiner determined that "the most valid and appropriate 
diagnosis for this young woman is borderline personality 
disorder," and he did not render a diagnosis of PTSD.  This 
evidence is of particular significance because this 
examination was specifically held in order to determine the 
correct current psychiatric diagnosis, and, furthermore, is 
the only examination report of record which was based upon a 
review of all of the evidence contained in the veteran's 
claims file, including, importantly, her service medical 
records.  The Board notes further that congenital or 
developmental defects, personality disorders and mental 
deficiencies are not "diseases or injuries" within the 
meaning of applicable statutes and regulations.  38 C.F.R. § 
3.303(c) (2003).  Where during service a personality disorder 
is subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985).  The record, 
however, does not indicate the presence of such a 
superimposed disease or injury for which service connection 
should be established.  

In any case, the Board finds that even if a current diagnosis 
of PTSD were to be conceded, such a diagnosis has never been 
rendered based upon one or more verified inservice stressors.  
As indicated above, VA has been unable to verify any of the 
veteran's claimed inservice stressors, despite extensive 
efforts to do so.   Therefore, as none of the veteran's 
diagnoses of PTSD was based upon one or more verified 
inservice stressors, the claim for service connection for 
PTSD must be denied. 

II.  Depression, with Insomnia, Irritability, and Poor 
Concentration,
Due to an Undiagnosed Illness

The veteran has also claimed entitlement to service 
connection for depression, with insomnia, irritability, and 
poor concentration, which she asserts is due to an 
undiagnosed illness caused by toxic exposure during the 
Persian Gulf War.

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated by service in the United States Armed Forces.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2003).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (2001).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

Relevant evidence includes the veteran's service medical 
records, which are negative for evidence of any complaints or 
diagnoses of, or treatment for, depression, or complaints or 
findings of insomnia, fatigue, irritability or poor 
concentration. 

The first evidence of complaints of such symptoms is found in 
VA outpatient treatment notes dated in early 1998, and the 
veteran has complained of several such symptoms, particularly 
fatigue and memory loss/poor concentration, since that time.  
However, in no case were these symptoms found to be due to an 
undiagnosed illness.  On the contrary, at the time of a VA 
examination in July 1998, the examiner specifically opined 
that the veteran's '"insomnia, fatigue, irritability, [and] 
poor concentration" were "as likely as not secondary to her 
depression."  Furthermore, although depression has been 
diagnosed in this case as a disorder unto itself, to the 
extent that the veteran maintains that her depression is not 
a distinct disability, but rather is a manifestation of an 
undiagnosed illness, the Board notes that in February 2003 
the veteran underwent a psychiatric examination precisely to 
determine whether "whether the veteran's complaints and 
reports of depression, insomnia, fatigue, irritability and 
poor concentration represent a chronic disability resulting 
either from an undiagnosed illness or a medically unexplained 
chronic multisymptom illness that is defined by a cluster of 
signs or symptoms."  In response, this examiner stated that 
the veteran's depression fluctuated and "appears to be a 
part of her borderline personality syndrome."  Therefore, 
these complaints have not been shown to result from an 
"undiagnosed illness." 

In short, there is no evidence that the veteran's depression 
and her various somatic complaints, including insomnia, 
fatigue, irritability, and poor concentration, are in any way 
attributable to an "undiagnosed illness."  The evidence 
does show that the veteran has suffered from several of these 
problems at some point following her discharge from service, 
which she apparently believes are related to toxic exposure 
in the Persian Gulf.  However, as noted above, service 
connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  In this case, 
the veteran's complaints have been specifically attributed to 
identifiable causes, and, as such, are not illnesses which 
"cannot be attributed to any known clinical diagnosis," and 
service connection under section 3.317 is precluded.  

In deciding this claim, the Board observes that during the 
pendency of this appeal, a new law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 
1118 (West 2002);  Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, 115 Stat. 976 (2001).  These 
changes became effective on March 1, 2002.  Among other 
things, these changes revised the term "chronic disability" 
to "qualifying chronic disability," and included an 
expanded definition of "qualifying chronic disability" to 
include not only an undiagnosed illness, but also a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  38 
U.S.C.A. § 1117(a)(2)(B) (West 2002).  

However, the Board finds that, even under these new criteria, 
the veteran's claim for service connection for depression, 
with insomnia, irritability, and poor concentration, due to 
an undiagnosed illness must fail.  As noted above, the 
veteran's claimed disorders have not been attributed by 
examiners to a medically unexplained chronic multisymptom 
illness, such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  On the contrary, the only examiner 
who opined on the cause of the veteran's complaints 
attributed these complaints to a specific, identifiable 
psychiatric disability, i.e., depression.  Therefore, the 
Board finds that, even under the revised language of 38 
U.S.C.A. §§ 1117 and 1118, the veteran's claim for service 
connection for depression, with insomnia, irritability, and 
poor concentration, due to an undiagnosed illness must be 
denied.  Although it does not appear that the RO had an 
opportunity to specifically address this regulation change, 
the Board finds that the veteran has not been prejudiced by 
the Board's consideration of these new criteria in the first 
instance, as the evidence does not show, and the veteran has 
not contended, that the veteran's symptoms are manifestations 
of a chronic multisymptom illness.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 




ORDER

Service connection for an acquired psychiatric disorder to 
include post-traumatic stress disorder is denied.

Service connection for depression, with insomnia, 
irritability, and poor concentration, due to an undiagnosed 
illness, is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



